Case 1:19-mc-00209-AT Document 9-1 Filed 04/22/19 Page 1 of 5




               EXHIBIT A
FILED: NEW YORK COUNTY CLERK - PENDING                                                                                                                                                                        INDEX NO. 654144/2018
NYSCEF DOC. NO. 6     Case 1:19-mc-00209-AT Document 9-1 Filed 04/22/19 Page 2 of 5NYSCEF: 08/20/2018
                                                                         RECEIVED




                                                                                                 Chaitman             LLP
                                                                                            465         Park        Avenue
                                                                               New         York,            New       Yoi·k         10022




                                                                                            October                12, 2015


              Wilmington                  Trust       Company
               1100       North        Market          Street

              Wilmington,                 DE 19890
              Attn:          Dorri         Costello


                                                                                                                                                                                     "Trust"
              Re:            Natiotial              Collegiate             Student         Loan          Trusts        listed        on Annex                 A (each            a                   and

                             collectively,                the "Trusts")


              To Whom               It May            Concern:


                      .     Wilmington                    Trust        Company                  ("WTC")              serves         as Trustee                for        and     on behalf           of the
              owrters        of the            Trusts         (the        "Owners")              listed        on Annex              A.         At      the     retiuest             of the     Owners,
              WTC         confirms              its retention               of Chaitmsm                 LLP         ("Chaitman")                   to fepresent                 the Trusts.


                             A.                Scorfe        of Work,


                                               1.           Chaftman              will          act      as        Special          Counsel             .for        the         Trustsmanaging
                                                            litigation        or other                adversarial            proceedings                 arising           from  or relating     to
                                                            one      or more         Trusts            by       (i) providing              legal       services            in connection     with
                                                            such      matters,           and/or             (ii) on behalf             of the Trusts,                     selecting,           engaging
                                                            and      managing               other            law       firms         to     provide             such             Services,           at the
                                                            discretion           of Chaitman;


                                               2,         As      fequusted              ot directed                by WTC             or the          Owners,              Chaitman            provide
                                                            .legal         services              in         connection               with             any           litigation,       regulatory
                                                            proceeding,              inquiry             or investigation                   arising            from         or relating    to one
                                                            or more         Trusts;


                                               3,           In.the         event3        that        WTC-is            named           in       its    individual                capacity          in        any
                                                            borrövref            lawsuit,              Chaitiñan:            Will      take           steps         to    have           WTC,           in     its
                                                            individual           capacity              removed.as              a party           to the relevantlawsuit;                             and


                                               4,           Communicate                   with          WTC          and the          Owners             and         interact            as needed              in
                                                            Special          Counsel's                  discretion              with            the      Administrator,                       Indenture

                                                            Trustee,         various            servicers            and other            service         providers               to the Trusts.


                           The         engagement                    of     Chaitman                  hereunder           does            not      prohibit              you         from      retaining
              separate         counsel               to     represent          you         in        connection              with         any         matters            that     fall      within            the

              foregoing           Scope             of Work.


                           Professional                   Fees.        We agree                 that        the Trusts              shall     solely    be responsible     for                               the
              paytnent            of      the       legal       fees       and      expenses                  of    Chaitman                for   legal   work    performed                                    in
              conit6ction              witli        this.cngagemelit.                       We further                  agree          that           WTC           is not           responsible               to
                      the.        legal         fees        and        expenses                 of     Chaitman                 incurred                in      connection                  with             this
              pay
FILED: NEW YORK COUNTY CLERK - PENDING                                                                                                                                                                                 INDEX NO. 654144/2018
NYSCEF DOC. NO. 6        Case 1:19-mc-00209-AT Document 9-1 Filed 04/22/19 Page 3 of 5NYSCEF: 08/20/2018
                                                                            RECEIVED




               Page       2
              October               f2, 2015




              engagement,                            You       acknowledge                    that     Chditman                  shall         have            no obligation                  to provide              legal
              services              hereunder                in the event               thatthere             are insufficient                        funds         to pay            Chaitman.


                               Our            fees     are based             on the value                of our services                            dëtermined                  in accordance                  with     the
              14ew        York             State       Code          of Professional                   Responsibility                         and       our      hourly           billing          rates       set from
              time       to time               for     each          ättomey            and     paralegal.                 My current                     rate       is $775.               The      billing          rates
              for     other             attorneys            range         from         $300          to $750,            and for              paralegals               from            $165       to $300.            We
              usually              adjust        our        hourly       rates         annually.


                               B.                    Costs       and       Expenses.                   We     charge       separately    for                           necessary                and      reasonable
              costs       and expenses.                         There          are no mark-ups                       on our out-of-pocket                                  expenses.


                              C.                    Billing,            We generally                     submit                bills         for      services              rendered               and      expenses
              incurrell             on a.monthly     basis.                            All     bills     will        include                 a summary                 statement                of the         services
              rendered               during  the relevant                          period            and the          amount                  of reimbursable                           expenses.           Payment
              shall       be due               upon         receipt         of     such        bill     and in.any                     event,           will      be made                within          30 days          of
              receipt          of any           such         bill.


                              D.                 Mandate.                   In    performing                  services                 for     you,        we        will        conduct            ourselves            in
              accordance                      with      the          New         York         State          Code          .of     Professional                      Responsibility.                       You        may
              discharge                 us at any time,                  but if you              elect       to discharge                      us, the          Trusts           will       remain         obligated
              to pny          promptly                all invoices               for      services           rendered              and disbursements                                 incurred          prior      to our
              discharge.


                              E.                 Billing             Disputes.               If you          at any time                      have         a question                   about       our     invoices
              that       we         cannot             resolve           amicably,               and         the amount                        in     dispute              is    between              $1,000           and

              $50,000,                  you     have           the     right       to have             the      matter            resolved                through               mandatory                arbitration
              under        the          New          York        State           Fee      Dispute            Resolution                      Program.               Hòwever,           this            Program               is
              not        available                   for.      claims             involnng               substantial                         legal        questions           (including                        alleged
              malpractice                     or misconduct),                     or where             you      seek relief                    other       than        adjustmcat      of the fee,·or
              where        no           atfomey's              services           have        been rendered                      by us to you                    for       more         than.two           years.            If
              you        desire,               we      can       provide               you       with         further              information                      concerning                  your        right        to       .
              arbiträte,


                              F.                 Based           on      information                   anown              to      date,             Chairman                does         not    .know           of     any
              conflibt             in      epresenting                the        Trusts        and/or         WTC               as Trustee                 as set forth                 kerein.           We agree
             to notify              you        in the event                we become                   aware         of such                 conflict           between              one       or more          parties
              hereto.


                              The          Trusts,           WTC,          and         Chaitman              shall        have          the right              to terminate                 this      engagement
             at any           time         by        reasonable             written           notice,           If we            disengage,                    we      and       you        each       understand
             that     you           will        take        whatever               steps       are necessary                      to evidence                       that        we      are     free       from        any
              obligation                 to perform              further,


                              If        the     above            terms           are      acceptable                 to    you,              please            acknowledge                     that       you         have
             reviewed                   them,         understand                  them,         and. wish                 to     retain             Chaitman                on        the      basis       set       forth
             herein        by signing   and delivering to me the enclosed   copy                                                                      of this          letter.           We are pleased                  to
             provide        legal services  to you and look forward   to working                                                                         with       you.
FILED: NEW YORK COUNTY CLERK - PENDING                                                                                              INDEX NO. 654144/2018
NYSCEF DOC. NO. 6   Case 1:19-mc-00209-AT Document 9-1 Filed 04/22/19 Page 4 of 5NYSCEF: 08/20/2018
                                                                       RECEIVED




                Page3
                October     12, 2015



                          This    letter     is executed        and delivered   by WTC, not individually       or personally  but

                solely    as Owner          Trustee     of the Trusts,     Nothing  herein contained     shall   be construed  as

                creating     any liability    on WTG,     indMdually       or personally,     for the payment    of any
                indebtedness      or expenses of the Trusts,       In executing     this letter and taking   the actions
                contemplated        hereunder,   WTC is taking        actions   that are covered      by the fee and
                iñdcrardficatiormóvisicña        set forth in the various    governing    dccumcñts   of the Trusts.




                                                                                Very     tYuly yours,


                                                                                CHAITMAN,          LLP




                                                                                By:
                                                                                Name:     IÃno    dtthoffer
                                                                                Title:


               AGREED            TO


               WILMINGTON                   TRUST     COMPANY,
               notin    its individual        capacity but solely in its
               capacity as Owner             Trustee for and on behalf of the
               Tntsts listed on Annex              A




               Name:
                           Adam         B      c        afava
               Title:            Vice       President

                                      fl/cUM2L           eA,
               Dated    as of:    Oct@LY                2015
FILED: NEW YORK COUNTY CLERK - PENDING                                                  INDEX NO. 654144/2018
NYSCEF DOC. NO. 6   Case 1:19-mc-00209-AT Document 9-1 Filed 04/22/19 Page 5 of 5NYSCEF: 08/20/2018
                                                                       RECEIVED




              Page 4
               October   12, 2015




               ANNEX       A


              The   National   Collegiate    Master    Student     Loan     Trust   I
              The   National   dollegiate    Student   Loan      Trust    2003-1
              The   National   Collegiate    Student   Loan      Trust    20044
              The   National   CollegiateStudent       Loan      Trust    2004-2
              The   National   Collegiate    Student   Loan      Trust    2005-1
              The   National   Collegiate    Student   Loan      Trust    2005-2
              The   National   Collegiate    Student   Loan      Trust    2005-3
              The   National   Collegiate    Student   Loan      Trust    2006-1
              The   National   Collegiate    Student   Loan      Trust    2006-2
              The   National   Collegiate    Student   Loan      Trust    2006-3
              The   National   Collegiate    Student   Loan      Trust    2006-4
              The   National   Collegiate    Student   Loan      Trust    2007-1
              The   National   Collegiate    5tudent   Loan      Trust    2007-2
              The   National   Collegiate    Student   Loan      Trust    2007-3
              The   National   Collegiate    Student   Loan      Trust2007-4
